Title: To Thomas Jefferson from Edward Rutledge, 7 August 1791
From: Rutledge, Edward
To: Jefferson, Thomas


[Charleston], 7 Aug. 1791. Introducing a “Gentleman of the Name of Harper” who is going northward for a short time chiefly on business. “He is however desirous of knowing, and being known to you; and I do not wonder at it. You owe the Trouble, which these Introductions occasion, to your Fame; which is the Result of your Understanding, and goodness. You will oblige me by shewing such Civilities as are in your Power, without imposing too much on yourself, from the Friendship which I know you entertain for me.”
